Citation Nr: 1045276	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for rhinitis, 
also claimed as sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to July 
1968, from March to November 1976, and from September 1983 to 
December 1992, plus an additional two months of unconfirmed 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction of his appeal is now with the RO in 
St. Petersburg, Florida.

In April 2009, the Board remanded the claim for additional 
development and adjudicative action.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review. Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

Sinusitis has resulted in more than six non-incapacitating 
episodes per year characterized by headaches, pain, and purulent 
discharge or crusting.   


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for rhinitis, 
claimed as sinusitis, have been met.  38 U.S.C.A. §§ 1155, 
5013(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code (DC) 6510 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2010).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).  In resolving this factual 
issue, the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  

It is also necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in the 
Veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2010).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran contends that a higher rating is warranted for 
sinusitis.  Historically, service connection for rhinitis was 
granted in June 1999 and a 10 percent rating was assigned under 
DC 6510.  In February 2005, the Veteran claimed that his 
sinusitis had worsened.  In April 2005, the RO denied the claim.  

Under DC 6510, a 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6510. 

The next higher rating of 30 percent is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  

The highest rating of 50 percent is warranted following radical 
surgery with chronic osteomyelitis; or near constant sinusitis 
characterized by headaches, pain, and tenderness of the affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.   

After carefully reviewing the evidence of record, the Board finds 
that a 30 percent rating, but no more, is warranted.  
Specifically, the Veteran was seen on several occasions by a 
private physician.  A September 2004 report notes that he had an 
upper respiratory tract infection and sinusitis.  Complaints 
included sinus pressure, headache, and post-nasal drip.  On 
examination, the physician noted that the nasal mucosa was red 
with minimal congestion.  There was no active discharge and he 
was treated with antibiotics for 10 days.  

When seen a month later in October 2004, the Veteran again 
reported post nasal drip.  On examination, the nasal mucosa was 
congested with minimal discharge.  The diagnosis at that time was 
sinusitis and allergic rhinitis and he was treated with another 
10 days of antibiotics.  In a November 2004 treatment report, he 
again complained of nasal congestion, but nasal mucosa was noted 
to be very dry and red, but not congested.  The diagnosis was 
eustachinitis and he was treated with Sudafed.  

In December 2004, the Veteran's nasal mucosa was noted to be 
mildly congested and red; he was not treated with antibiotics but 
was prescribed antihistamines.  In January 2005, he complained of 
sinus pressure and post nasal drip, and nasal congestion.  The 
nasal mucosa was congested with minimal discharge and he was 
again treated with antibiotics.  

A January 2005 CT of the sinuses revealed mucosal thickening in 
both maxillary sinuses as well as the right sphenoid sinus and 
ethmoidal air cells.  An air fluid level was noted in the right 
maxillary sinus.  Findings were most consistent with acute 
sinusitis.  In February 2005, he filed the current claim.

An April 2005 VA examination report reflects the Veteran's 
complaints of nasal congestion and postnasal drip.  He also 
reported experiencing pressure underneath the eyes and between 
the eyes.  Upon examination, the Veteran's nasal cavity showed a 
septal deviation to the right side with about 50 percent nasal 
obstruction.  There was no tenderness of the nose.  No purulence, 
polyposis, or crusting was noted on examination.  The examiner 
further noted that the Veteran had been offered surgery and that 
his incapacitations were increasing in frequency and severity.  

The Board also reviewed numerous VA outpatient treatment records 
dated from 2003 until February 2009.  The record reflects that he 
was treated on multiple occasions with antibiotics, including 
several 21 day prescriptions for periods close in proximity in 
time.  Given the frequency of the Veteran's bouts with sinusitis, 
the Board finds that he meets the criteria for six non-
incapacitating episodes of sinusitis per year and a 30 percent 
rating is warranted.

However, the evidence does not support a rating in excess of 30 
percent.  While surgery was apparently contemplated, it does not 
appeal that the Veteran ever required surgical intervention of 
any time, either radical surgery or repeated surgeries.  
Moreover, although the evidence shows episodes of sinusitis and a 
prescription for antibiotics as needed, the frequency is not 
shown to be "near constant."  Further, since 2005, he has 
complained of symptoms of sinusitis on only three occasions.  
Thus, these records do not support the Veteran's claim for a 
rating higher than the now-30 percent.  

The Board has also considered whether any other diagnostic codes 
would afford the Veteran a higher rating.  Under the provisions 
of DC 6523 (bacterial rhinitis), a 50 percent rating is warranted 
where there is rhinoscleroma; however, the private and VA 
treatment reports, as well as the 2005 VA examination, found no 
rhinoscleroma.  Next, under DC 6522, a 30 percent rating is the 
highest available.  Accordingly, DC 6523 and 6522 cannot serve as 
a basis for a higher rating. 

The Board has also considered the Veteran's statements regarding 
the symptomatology of his sinusitis.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  The Board notes that he 
contends he has had incapacitating episodes; however, 
incapacitating episodes requiring bed rest and prolonged 
antibiotic treatment have not been shown.

The Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant a higher rating; however, 
disability ratings are made by the application of a schedule of 
ratings which is based on average impairment of earning capacity 
as determined by the clinical evidence of record.  Therefore, the 
Board finds that the medical findings, which directly address the 
criteria under which the disabilities are evaluated, more 
probative than his assessment of the severity of his sinusitis. 

In conclusion, since there is no evidence of three or more 
incapacitating episodes per year of sinusitis requiring four to 
six weeks of antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting, there is no 
basis to assigned a disability rating higher than 10 percent for 
the Veteran's sinusitis.  

The evidence does not show variation in the Veteran's 
symptomatology that would warrant the assignment of any staged 
ratings.  The level of disability more closely approximates the 
criteria for a 30 percent rating, but no more.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability. Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran made no statements attributing any 
hospitalization or loss of employment time to sinusitis.  All of 
his treatment has been on an outpatient basis.  In addition, 
while surgery was apparently contemplated, it does not appear 
that it was ever undertaken.  Therefore, the Board finds the 
assigned of a 30 percent rating adequately addresses the symptoms 
and treatment of sinusitis.  There is no indication that the 
schedular criteria are inadequate to evaluate the his service-
connected disorder.  The Board therefore has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2005, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  In addition, he was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date in May 2009 and the Veteran's claim was 
readjudicated in an April 2010 statement of the case (SOC). See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

As a result, no additional 38 U.S.C.A. § 5103(a) notice is 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that an error 
in VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis. Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has 
not demonstrated any prejudicial or harmful error in VCAA notice.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d).

As to VA's duty to assist, the RO associated the Veteran's 
private treatment records and VA treatment records.  
Additionally, he was afforded a VA examination in April 2005.  
The Board finds that the VA examination report obtained in this 
case is adequate.  The VA examiner reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
claimed disability, and recorded pertinent findings consistent 
with the examination and record.  The Board finds that the VA 
examination report is probative.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

A 30 percent rating, but no more, for rhinitis, also claimed as 
sinusitis, is granted subject to the laws and regulations 
regarding the payment of benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


